The application from the Court of Common Pleas in Fairfield County at Stamford of the Connecticut State Golf Association for leave to file a brief and to argue before this court as amicus curiae is granted to the extent that leave is granted to file a brief on the issue of whether land used as a golf course, not open to the general public or residents at large of the town in which it is located, may qualify for “open space” classification and therefore tax relief under the provisions of the General Statutes affording tax relief to areas of open space land.